WHEELER, District Judge.
The mortgage and assignment would not. be held null and void as against the creditors by the laws of (he state, within the meaning of section G7e of the bankrupt act. They were nieie preferences, which would become void by insolvency proceedings if begun within a required time, and might not he, and in fact were not, begun at all. If they liad been made in fraud of the rights of creditors generally, instead of preferring- one over the rest, they would have been void at common law, as well as by the statute's of the state; the title would not have passed as against creditors; and flint provision of the bankrupt act would draw that remaining' title into the bankruptcy proceedings. But there was no such title to he drawn. They were not void by other provisions of the bankrupt act., for they took place before it. passed. There is nothing in the proceedings upon them to affee-f. the right of the bankrupt to a discharge. Beport accepted, and discharge granted.